Exhibit 10.30

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
March 21, 2016, by and among QTS Realty Trust, Inc., a Maryland corporation (the
“Company” or the “Indemnitor”) and Jon Greaves (the “Indemnitee”).

WHEREAS, the Indemnitee is an officer of the Company and in such capacity is
performing a valuable service for the Company;

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Maryland law in effect from time to
time and shall be entitled to advancement of expenses consistent with Maryland
law; and

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer, and to provide the Indemnitee with specific contractual assurance that
indemnification will be available to the Indemnitee regardless of, among other
things, any amendment to or revocation of the Charter or the Bylaws, or any
acquisition transaction relating to the Company, the Indemnitor desires to
provide the Indemnitee with protection against personal liability as set forth
herein.

NOW,  THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

1.



DEFINITIONS

For purposes of this Agreement:

(A)



“Change in Control” shall have the definition set forth in the QTS Realty Trust,
Inc. 2013 Equity Incentive Plan.

(B)



“Corporate Status” describes the status of a person who is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, partner (limited or general), member, employee or agent of
any other foreign or domestic corporation, partnership, joint venture, limited
liability







--------------------------------------------------------------------------------

 



company, trust, other enterprise (whether conducted for profit or not for
profit) or employee benefit plan. The Company shall be deemed to have requested
the Indemnitee to serve an employee benefit plan where the performance of the
Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

(C)



“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee had met the applicable standard of conduct
(a “Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of the Indemnitee is proper in the circumstances
(an “Adverse Determination”).

(D)



“Disinterested Director” means a director who is not and was not a party to the
Proceeding in respect of which indemnification is sought by the Indemnitee and
does not otherwise have an interest materially adverse to any interest of the
Indemnitee.

(E)



“Expenses” shall include all attorneys’ and paralegals’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

(F)



“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any formal or informal internal
investigation to which the Indemnitee is made a party by reason of the Corporate
Status of the Indemnitee), administrative hearing, or any other proceeding,
including appeals therefrom, whether civil, criminal, administrative, or
investigative, except one initiated by the Indemnitee pursuant to paragraph 8 of
this Agreement to enforce such Indemnitee’s rights under this Agreement.

(G)



“Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, or in the past
two years has been, retained to represent (i) the Indemnitor or the Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder.

2.



INDEMNIFICATION

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of





2

--------------------------------------------------------------------------------

 



stockholders or resolution of the Board of Directors or otherwise if, by reason
of such Indemnitee’s Corporate Status, such Indemnitee is, or is threatened to
be made, a party to any threatened, pending, or contemplated Proceeding,
including a Proceeding by or in the right of the Company. Unless prohibited by
paragraph 13 hereof and subject to the other provisions of this Agreement, the
Indemnitee shall be indemnified hereunder, to the maximum extent permitted by
Maryland law in effect from time to time, against judgments, penalties, fines
and settlements and reasonable Expenses actually incurred by or on behalf of
such Indemnitee in connection with such Proceeding or any claim, issue or matter
therein; provided, however, that if such Proceeding was initiated by or in the
right of the Company, indemnification may not be made in respect of such
Proceeding if the Indemnitee shall have been finally adjudged to be liable to
the Company. For purposes of this paragraph 2, excise taxes assessed on the
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall be deemed fines.

3.



INDEMNIFICATION FOR EXPENSES IN CERTAIN CIRCUMSTANCES

(A)



Without limiting the effect of any other provision of this Agreement (including
the Indemnitee’s rights to indemnification under paragraph 2 and advancement of
expenses under paragraph 4), without regard to whether the Indemnitee is
entitled to indemnification under paragraph 2 and without regard to the
provisions of paragraph 6 hereof, to the extent that the Indemnitee is
successful, on the merits or otherwise, in any Proceeding to which the
Indemnitee is a party by reason of such Indemnitee’s Corporate Status, such
Indemnitee shall be indemnified against all reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection therewith.

(B)



If the Indemnitee is not wholly successful in such Proceeding but is successful,
on the merits or otherwise, as to one or more but less than all claims, issues,
or matters in such Proceeding, the Indemnitor shall indemnify the Indemnitee
against all reasonable Expenses actually incurred by or on behalf of such
Indemnitee in connection with each successfully resolved claim, issue or matter.

(C)



For purposes of this paragraph 3 and without limitation, the termination of any
claim, issue or matter in such Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

4.



ADVANCEMENT OF EXPENSES

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the





3

--------------------------------------------------------------------------------

 



Indemnitor shall advance all reasonable Expenses incurred by the Indemnitee in
connection with any such Proceeding within twenty (20) days after the receipt by
the Indemnitor of a statement from the Indemnitee requesting such advance from
time to time, whether prior to or after final disposition of such Proceeding;
provided that, such statement shall reasonably evidence the Expenses incurred or
to be incurred by the Indemnitee and shall include or be preceded or accompanied
by (i) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the
Indemnitor as authorized by this Agreement has been met and (ii) a written
undertaking by or on behalf of the Indemnitee to repay the amounts advanced if
it should ultimately be determined that the standard of conduct has not been
met. The undertaking required by clause (ii) of the immediately preceding
sentence shall be an unlimited general obligation of the Indemnitee but need not
be secured and may be accepted without reference to financial ability to make
the repayment.

5.



WITNESS EXPENSES

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness (or is
forced or asked to respond to discovery requests) for any reason in any
Proceeding to which such Indemnitee is not a named defendant or respondent, the
Indemnitor shall advance all Expenses actually incurred by or on behalf of such
Indemnitee, on an as-incurred basis in accordance with paragraph 4 of this
Agreement, in connection therewith and indemnify the Indemnitee therefor.

6.



DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION

(A)



To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Indemnitor a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

(B)



The Indemnitor agrees that the Indemnitee shall be indemnified to the fullest
extent permitted by law. Indemnification under this Agreement may not be made
unless authorized for a specific Proceeding after a Determination has been made
in accordance with this paragraph 6(B) that indemnification of the Indemnitee is
permissible in the circumstances because the Indemnitee has met the following
standard of conduct: the Indemnitor shall indemnify the Indemnitee in accordance
with the provisions of paragraph 2 hereof, unless it is established that:
(a) the act or omission of the Indemnitee was material to the matter giving rise
to the Proceeding and (x) was committed in bad faith or (y) was the result of
active and deliberate dishonesty; (b) the Indemnitee actually received an
improper personal benefit in money, property or services; or (c) in the case of
any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful. Any Determination shall be made within thirty (30)
days after receipt of the Indemnitee’s written request for indemnification
pursuant to





4

--------------------------------------------------------------------------------

 



Section 6(A) and such Determination shall be made either (i) by the
Disinterested Directors, even though less than a quorum, so long as the
Indemnitee does not request that such Determination be made by Special Legal
Counsel, or (ii) if so requested by the Indemnitee, in the Indemnitee’s sole
discretion, by Special Legal Counsel in a written opinion to the Indemnitor and
the Indemnitee. If a Determination is made that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within fifteen (15)
business days after such Determination. The Indemnitee shall reasonably
cooperate with the person, persons or entity making such Determination with
respect to the Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such Determination. Any Expenses incurred by the Indemnitee in so
cooperating with the Disinterested Directors or Special Legal Counsel, as the
case may be, making such determination shall be advanced and borne by the
Indemnitor in accordance with paragraph 4 of this Agreement (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification). If the person,
persons or entity empowered or selected under Section 6(B) of this Agreement to
determine whether the Indemnitee is entitled to indemnification shall not have
made a Favorable Determination within thirty (30) days after receipt by the
Indemnitor of the request therefor, the requisite determination of entitlement
to indemnification shall, to the fullest extent permitted by law, be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(B) shall not apply if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to Section 6(E).

(C)



The Indemnitor shall be bound by and shall have no right to challenge a
Favorable Determination. If an Adverse Determination is made, or if for any
other reason the Indemnitor does not make timely indemnification payments or
advancement of Expenses required by this Agreement, the Indemnitee shall have
the right to commence a Proceeding before a court of competent jurisdiction to
challenge such Adverse Determination and/or to require the Indemnitor to make
such payments or advancement of expenses (and the Indemnitor shall have the
right to defend their position in such Proceeding and to appeal any adverse
judgment in





5

--------------------------------------------------------------------------------

 



such Proceeding). The Indemnitee shall be entitled to have such Expenses
advanced by the Indemnitor in accordance with paragraph 4 of this Agreement and
applicable law. If the Indemnitee fails to challenge an Adverse Determination
within ninety (90) business days, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be made, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Indemnitor shall not be obligated to indemnify the
Indemnitee under this Agreement.

(D)



The Indemnitee shall cooperate with the person or entity making such
Determination with respect to the Indemnitee’s entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys’
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Indemnitor (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

(E)



In the event the determination of entitlement to indemnification is to be made
by Special Legal Counsel pursuant to Section 6(B) hereof, the Indemnitee, or the
Indemnitor, as the case may be, may, within seven days after such written notice
of selection shall have been given, deliver to the Indemnitor or to the
Indemnitee, as the case may be, a written objection to such selection. Such
objection may be asserted only on the grounds that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
paragraph 1 of this Agreement. If such written objection is made, the Special
Legal Counsel so selected may not serve as Special Legal Counsel until a court
has determined that such objection is without merit. If, within twenty (20) days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 6(A) hereof, no Special Legal Counsel shall have been
selected or, if selected, shall have been objected to, either the Indemnitor or
the Indemnitee may petition a court for resolution of any objection which shall
have been made by the Indemnitor or the Indemnitee to the other’s selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Special Legal Counsel under Section 6(B)
hereof. The Indemnitor shall pay all reasonable fees and expenses of Special
Legal Counsel incurred in connection with acting pursuant to Section 6(B)
hereof, and all reasonable fees and expenses incident to the selection of such
Special Legal Counsel pursuant to this Section 6(D). In the event that a
determination of entitlement to indemnification is to be





6

--------------------------------------------------------------------------------

 



made by Special Legal Counsel and such determination shall not have been made
and delivered in a written opinion within ninety (90) days after the receipt by
the Indemnitor of the Indemnitee’s request in accordance with Section 6(A), upon
the due commencement of any judicial proceeding in accordance with Section 8(A)
of this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

(F)



If the person or entity making the determination whether the Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Indemnitor of the request therefor, the requisite
Determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent: (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Such 30‑day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the person or
entity making said determination in good faith requires additional time for the
obtaining or evaluating of documentation and/or information relating thereto.
The foregoing provisions of this Section 6(E) shall not apply if the
determination of entitlement to indemnification is to be made by Special Legal
Counsel pursuant to Section 6(B) of this Agreement.

7.



PRESUMPTIONS

(A)



It shall be presumed that the Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Indemnitor
or any other person or entity challenging such right shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

(B)



The termination of any Proceeding by conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

8.



REMEDIES

(A)



In the event that: (i) an Adverse Determination is made, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or
(iii) payment of indemnification due the Indemnitee under this Agreement is not
timely made, the Indemnitee shall be entitled to an adjudication in an
appropriate court of competent jurisdiction of such Indemnitee’s entitlement to
such indemnification or advancement of Expenses.





7

--------------------------------------------------------------------------------

 



(B)



In the event that an Adverse Determination shall have been made pursuant to
Section 6(B) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this paragraph 8 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits. The fact that an Adverse Determination has been made
earlier pursuant to paragraph 6 of this Agreement that the Indemnitee was not
entitled to indemnification shall not be taken into account in any judicial
proceeding commenced pursuant to this paragraph 8 and (i) the Indemnitee shall
not be prejudiced in any way by reason of that Adverse Determination and
(ii) the Indemnitor shall have the burden of proving that the Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.

(C)



If a Favorable Determination shall have been made or deemed to have been made
pursuant to Section 6(B) of this Agreement that the Indemnitee is entitled to
indemnification, the Indemnitor shall be bound by such Determination in any
judicial proceeding or arbitration commenced pursuant to this paragraph 8,
absent: (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(D)



The Indemnitor shall be precluded from asserting in any judicial proceeding
commenced pursuant to this paragraph 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Indemnitor is bound by all the provisions of this Agreement.

(E)



In the event that the Indemnitee, pursuant to this paragraph 8, seeks a judicial
adjudication of such Indemnitee’s rights under, or to recover damages for breach
of, this Agreement, if successful on the merits or otherwise as to all or less
than all claims, issues or matters in such judicial adjudication, the Indemnitee
shall be entitled to recover from the Indemnitor, and shall be indemnified by
the Indemnitor against, any and all reasonable Expenses actually incurred by
such Indemnitee in connection with each successfully resolved claim, issue or
matter.

(F)



Notwithstanding anything in this Agreement to the contrary, no Determination as
to entitlement of the Indemnitee to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding.

9.



NOTIFICATION AND DEFENSE OF CLAIMS

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of





8

--------------------------------------------------------------------------------

 



Expenses covered hereunder, but the failure so to notify the Indemnitor will not
relieve the Indemnitor from any liability that the Indemnitor may have to
Indemnitee under this Agreement unless the Indemnitor can establish that such
omission to notify resulted in actual and material prejudice to which it cannot
be reversed or otherwise eliminated without any material adverse effect on the
Indemnitor. With respect to any such Proceeding as to which Indemnitee notifies
the Indemnitor of the commencement thereof:

(A)



The Indemnitor will be entitled to participate therein at its own expense.

(B)



Except as otherwise provided below, the Indemnitor will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Indemnitor to Indemnitee of the Indemnitor’s election to assume
the defense thereof, the Indemnitor will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. The Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and disbursements of
such counsel incurred after notice from the Indemnitor of the Indemnitor’s
assumption of the defense thereof shall be at the expense of Indemnitee unless
(a) the employment of counsel by the Indemnitee has been authorized by the
Indemnitor, (b) the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Indemnitor and the Indemnitee in the conduct
of the defense of such action, (c) such Proceeding seeks penalties or other
relief against the Indemnitee with respect to which the Indemnitor could not
provide monetary indemnification to the Indemnitee (such as injunctive relief or
incarceration) or (d) the Indemnitor shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Indemnitor. The
Indemnitor shall not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Indemnitor, or as to which the Indemnitee shall have
reached the conclusion specified in clause (b) above, or which involves
penalties or other relief against the Indemnitee of the type referred to in
clause (c) above.

(C)



The Indemnitor shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Indemnitor’s written consent. The Indemnitor shall not settle any
action or claim in any manner that would impose any penalty or limitation on the
Indemnitee without the Indemnitee’s written consent. Neither the Indemnitor nor
Indemnitee will unreasonably withhold or delay consent to any proposed
settlement.





9

--------------------------------------------------------------------------------

 



10.



NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

(A)



The rights of indemnification and to receive advancement of reasonable Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which the Indemnitee may at any time be entitled under applicable law, the
Charter, the Bylaws, any other agreement, a vote of stockholders, a resolution
of the Board of Directors or otherwise, except that any payments otherwise
required to be made by the Indemnitor hereunder shall be offset by any and all
amounts received by the Indemnitee from any other indemnitor or under one or
more liability insurance policies maintained by an indemnitor or otherwise and
shall not be duplicative of any other payments received by an Indemnitee from
the Indemnitor in respect of the matter giving rise to the indemnity hereunder;
provided, however, that if indemnification rights are provided by an Additional
Indemnitor as defined in Section 18(B) hereof, such Section shall govern. No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee prior to such amendment, alteration or repeal.

(B)



To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any Change
in Control the Company shall use commercially reasonable efforts to obtain or
arrange for continuation and/or “tail” coverage for the Indemnitee to the
maximum extent obtainable at such time.

(C)



Except as otherwise provided in Section 18(B) hereof, in the event of any
payment under this Agreement, the Indemnitor shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee, who shall
execute all papers required and take all actions necessary to secure such
rights, including execution of such documents as are necessary to enable the
Indemnitor to bring suit to enforce such rights.

(D)



Except as otherwise provided in Section 18(B) hereof, the Indemnitor shall not
be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
or otherwise.

11.



CONTINUATION OF INDEMNITY

(A)



All agreements and obligations of the Indemnitor contained herein shall continue
during the period the Indemnitee is an officer or a member of the Board of





10

--------------------------------------------------------------------------------

 



Directors of the Company and shall continue thereafter so long as the Indemnitee
shall be subject to any threatened, pending or completed Proceeding by reason of
such Indemnitee’s Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

(B)



The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

12.



SEVERABILITY

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

13.



EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

14.



NOTICE TO THE COMPANY STOCKHOLDERS

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company,





11

--------------------------------------------------------------------------------

 



shall be reported in writing to the stockholders of the Company with the notice
of the next Company stockholders’ meeting or prior to the meeting.

15.



HEADINGS

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

16.



MODIFICATION AND WAIVER

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

17.



NOTICES

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:

If to the Indemnitee, to the address set forth in the records of the Company.

If to the Indemnitor, to:

QTS Realty Trust, Inc.
12851 Foster Street
Overland Park, KS 66213
Attention: General Counsel

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

18.



CONTRIBUTION

(A)



To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, penalties, fines and
settlements and reasonable expenses actually incurred by or on behalf of an
Indemnitee, in connection with any claim relating to an indemnifiable event
under





12

--------------------------------------------------------------------------------

 



this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

(B)



The Company acknowledges and agrees that as between the Company and any other
entity that has provided indemnification rights in respect of Indemnitee’s
service as a director of the Company at the request of such entity (an
“Additional Indemnitor”), the Company shall be primarily liable to Indemnitee as
set forth in this Agreement for any indemnification claim (including, without
limitation, any claim for advancement of Expenses) by Indemnitee in respect of
any Proceeding for which Indemnitee is entitled to indemnification hereunder. In
the event the Additional Indemnitor is liable to any extent to Indemnitee by
virtue of indemnification rights provided by the Additional Indemnitor to
Indemnitee in respect of Indemnitee’s service on the Board of Directors at the
request of the Additional Indemnitor and Indemnitee is also entitled to
indemnification under this Agreement (including, without limitation, for
advancement of Expenses) as a result of any Proceeding, the Company shall pay,
in the first instance, the entire amount of any indemnification claim
(including, without limitation, any claim for advancement of Expenses) brought
by the Indemnitee against the Company under this Agreement (including, without
limitation, any claim for advancement of Expenses) without requiring the
Additional Indemnitor to contribute to such payment and the Company hereby
waives and relinquishes any right of contribution, subrogation or any other
right of recovery of any kind it may have against the Additional Indemnitor in
respect thereof. The Company further agrees that no advancement or payment by
the Additional Indemnitor on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Additional Indemnitor shall be subrogated to the extent of
such advancement or payment to all of the rights of recovery of the Indemnitee
against the Company. Without limiting the generality of the foregoing, the
Company hereby acknowledges that certain of its Directors, including the
Directors affiliated with GA QTS Interholdco, LLC (the “Specified Directors”),
may have certain rights to indemnification and advancement of expenses provided
by GA QTS Interholdco, LLC and certain of its Affiliates (collectively, the
“General Atlantic Indemnitors”), which shall constitute Additional Indemnitors
for purposes of this paragraph. To the extent the Indemnitee is a Specified
Director, the Company hereby agrees and acknowledges that with respect to
matters for which it is required to provide indemnity pursuant to the terms of
this Agreement, (i) it shall be the indemnitor of first resort with respect to
the Indemnitee (i.e., its obligations to the Indemnitee are primary and any
obligation of the General Atlantic Indemnitors to advance expenses or to provide
indemnification for expenses or





13

--------------------------------------------------------------------------------

 



liabilities incurred by the Indemnitee are secondary), (ii) it shall advance the
full amount of expenses incurred and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement by the
Indemnitee to the extent required by the terms of this Agreement (or any other
agreement between the Company and the Indemnitee), without regard to any rights
the Specified Directors may have against the General Atlantic Indemnitors and
(iii) it irrevocably waives, relinquishes and releases the General Atlantic
Indemnitors from any and all claims against the General Atlantic Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof
related to the Company’s obligations set forth in clauses (i) and (ii) in this
sentence. The Company further agrees that no advancement or payment by the
General Atlantic Indemnitors on behalf of the Indemnitee with respect to any
claim for which the Indemnitee has sought indemnification from the Company shall
affect the foregoing and the General Atlantic Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Indemnitee against the Company.

19.



GOVERNING LAW

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

20.



NO ASSIGNMENTS

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor. Any assignment or
delegation in violation of this paragraph 20 shall be null and void.

21.



NO THIRD PARTY RIGHTS

Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement; and (b) this Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.

22.



COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

[Signature page follows]

 

 



14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

QTS REALTY TRUST, INC.

 

 

 

By:

/s/ Shirley E. Goza

 

Name:

Shirley E. Goza

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

By:

/s/ Jon Greaves

 

Name:

Jon Greaves

 

Title:

Chief Technology Officer – Security and Solutions Engineering

 

[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------